DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/14/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejections of claims under 35 U.S.C. 102(a)(1) and 103(a) based on Filio et al (Powder Technology 78:121-127, 1994) have been withdrawn in view of Applicant’s amendments to the claims and further based on the arguments that the talc of Filio et al would not be at least (or more than) 75% pure, which is found to be persuasive.  It is believed the current basis of rejection addresses each of these new limitations and renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minser et al (US 8,729,137; of record) in view of Fiume et al (Int J Toxicol 34(Suppl I) 66S-129S, published 7/30/2015) and Filio et al (Powder Technology 78:121-127, 1994 – provided in Applicant’s IDS submitted 4/05/2019).
As amended, instant claim 1 is drawn to a cosmetic or personal hygiene product (more specifically, a soap (claims 4 and 9) or dry soap (claim 6)) comprising spherical and smooth talc microbeads, wherein said talc microbeads possess a talc content of at least 75% (w/w) – or more than 75% (claim 9) – and wherein the largest diameter of said talc microbeads is less than 500 µm (more specifically, between 0.5 µm and 125 µm (claims 4 and 9)) wherein, as further recited by claim 6, the dry soap comprises at least 50% (w/w) of said spherical and smooth talc microbeads and at least 15% (w/w) of one or more surfactants – which also reads on claim 10 (drafted independently).
Minser et al teach “[a] cleansing bar comprising at least one member chosen from clay and talc” (Abstract) wherein “[i]n certain embodiments, the amount of clay/talc is at least 50 weight %” (Column 2, Lines 27-28) and “the amount of surfactant is 5 to 25 weight %” (Column 4, Lines 26-27).  As further taught by Minser et al, the product exhibits “commercially desirable 
However, Minser et al do not teach utilizing spherical and smooth talc microbeads comprising a talc content of more than 75% wherein the largest diameter of said talc microbeads is between 0.5 µm and 125 µm in the formulation of said soaps.
Yet, Filio et al teach talc which was subjected to “planetary ball mills” to provide “fine particles of ground talc” (Abstract) which were “spherical” wherein “the parent platy [surface] structure appears not to be predominant” in said “talc samples ground using the planetary mill for 3.6 ks” (Page 123, Column 1; see also Page 124, Figure 5b; see also Page 127, Column 1: “[t]he parent platy structure of talc… did not, however, remain in the samples ground by a planetary ball mill.  This implies the structural change of parent talc”), and which have a diameter of less than 500 µm and more specifically between 0.5 µm 125 µm (Page 122, Figure 2 and Page 123, Figure 3(b)).  Significantly, as further taught by Filio et al, the spherical and smooth talc microbeads exhibit a decrease in density and “[a] remarkable increase in the strength” (Page 127, Column 1).
And, as taught by Fiume et al, “[i]n 1976, the CTFA [Cosmetics, Toiletry, and Fragrance Association] issued purity standards for talc.  Cosmetic talc consists of a minimum of 90% hydrated magnesium silicate” (Page 69S, Column 1).
As such, in view of Filio et al and Fiume et al, it would have been prima facie obvious to modify soaps of Minser et al by utilizing spherical and smooth talc microbeads comprising a talc content of more than 75% wherein the largest diameter of said talc microbeads is between 0.5 µm and 125 µm.  It would have been obvious to do so to provide a related cleansing bar similarly exhibiting “commercially desirable properties for structural integrity, lathering, cracking, texture and use-up rate” (as taught by Minser et al) wherein the talc (A) exhibits a decrease in Filio et al); and (B) conforms to the purity standards (as taught by Minser et al).  That is, it would have been obvious to purify the spherical and smooth talc microbeads talc of Filio et al to include in the soaps of Minser et al.
In view of all of the foregoing, instant claims 1, 4, 6 and 9-10 are rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611